Citation Nr: 0906799	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-34 530A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension due to housebound 
status.  

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1946 to May 1947 
and from December 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 1973, the Veteran assigned power of attorney to 
the Veterans of Foreign Wars of the United States (VFW).  In 
November 2007, the Veteran assigned power of attorney to 
American Veterans (AMVETS).  Upon learning that the Veteran 
was already represented, AMVETS revoked its power of attorney 
in correspondence dated in January 2008.  The Veteran is no 
longer represented by either organization this matter.  See 
38 C.F.R. § 14.631(f)(1) (2008) (providing that unless a 
claimant specifically indicates otherwise, the receipt of a 
new power of attorney executed by the claimant and the 
organization or individual providing representation shall 
constitute a revocation of an existing power of attorney).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is over the age of 65 and served more than 90 
days during a period of war.

2.  The Veteran's disability rating for pension purposes is 
90 percent.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits by reason of being housebound are met.  38 U.S.C.A. 
§§ 1502, 1513, 1521 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.351 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis

In correspondence dated in November 2006, the Veteran 
expressed his intent to seek entitlement to special monthly 
pension benefits by reason of being housebound.  Increased 
pension (i.e. special monthly pension) due to non-service-
connected disabilities is payable to a veteran by reason of 
need for aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d)-(e) (West 2001 & Supp. 2008); 38 C.F.R. 
§ 3.351 (2008).  
 
Eligibility for non-service-connected disability pension is 
dependent upon the veteran meeting threshold service 
requirements of 38 U.S.C.A. § 1521.  Under that section, a 
veteran meets the service requirements if the veteran served 
in the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002).  

Provided that the service requirements of section 1521(j) are 
met, special monthly pension under the "housebound" rate is 
available if the veteran has a disability rated as permanent 
and total and (1) has additional disability or disabilities 
independently ratable at 60 per centum or more, or (2) by 
reason of a disability or disabilities, is permanently 
housebound but does not qualify for pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 
38 C.F.R. § 3.351(d) (2008).  

For veterans 65 years of age and older, the permanent-and-
total-disability requirement under section 1521(e) is 
excluded.  See 38 U.S.C.A. § 1513(a) (West 2001 & Supp. 
2008); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006). Thus, a wartime veteran may be awarded special 
monthly pension under the housebound rate if, in addition to 
being at least 65 years old, he or she possesses a minimum 
disability rating of 60 percent or is considered permanently 
housebound as defined under 38 U.S.C.A. § 1502(c).  Hartness, 
20 Vet. App. at 222.  

Here, the criteria for special monthly pension at the 
housebound rate have been met.  The claims file showed that 
the Veteran had two periods of active service.  According to 
a Separation Qualification Record, the Veteran served from 
May 23, 1947 to May 30, 1947.  Further inspection of the file 
indicates that the entrance date was erroneously reported and 
was actually May 23, 1946 rather than May 23, 1947.  The 
Veteran's service treatment records included a physical and 
mental examination report.  Although this report was barely 
legible due to its age, under Section V, it was clearly 
reported that the Veteran was inducted into the Armed Forces 
on May 23, 1946.  Moreover, his service treatment records 
included a dental record, dated in August 1946 and an eye 
examination report, dated in July 1946.  The existence of 
these records proves that the Veteran's service commenced 
prior to May 1947.  The Board also notes that in the 
Separation Qualification Record itself, it was reported that 
the Veteran had served as a telephone operator for 10 months, 
making it impossible that this period of service was only 
seven days long.  Thus, the Board finds that the Veteran's 
first period of service was from May 1946 to May 1947.  As 
for the Veteran's second period of service, a DD Form 214 
confirmed that he served from December 1950 and September 
1952.  

As both of these periods of service were during a period of 
war, and both were for more than 90 consecutive days, they 
meet the threshold service criteria for non-service-connected 
disability pension.  See 38 U.S.C.A. §§ 101(8)-(12), 1521(j) 
(West 2002); 38 C.F.R. §§ 3.2(d)-(e), 3.351 (2008).  

The record also shows that the Veteran is over the age of 65 
and has disabilities independently ratable at 60 percent or 
more.  Specifically, his DD Form 214 showed his year of birth 
as 1925 and a rating decision rated in February 2007 showed 
that the Veteran's combined disability evaluation for pension 
purposes was 90 percent.  

As the Veteran is over the age of 65, possesses a disability 
rating in excess of 60 percent, and served for 90 days or 
more during a period of war, he is entitled to special 
monthly pension at the rate provided in 38 U.S.C.A. 
§ 1521(e).  Hartness, 20 Vet. App. at 221.

Duties to Notify and to Assist

Last, the Board considers whether VA has any outstanding 
duties under the Veteran's Claims Assistance Act (VCAA) to 
notify to assist the Veteran in developing his claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  In both his claim for benefits, dated in 
November 2006, and his notice of disagreement, dated in March 
2007, the Veteran specifically stated he was seeking 
entitlement to "special monthly pension (Housebound) 
benefits."  The Veteran also advised that this benefit was 
sought based on the Hartness decision.  In Hartness, the 
Court noted that the Veteran in that case had abandoned his 
claim for entitlement to special monthly pension based on the 
need for regular aid and attendance.  Hartness, 20 Vet. App. 
at 217-218.  The Court limited its opinion to the Veteran's 
claim for special monthly pension at the housebound rate.  

Given the Veteran's specific reference to the Hartness case, 
and that he had not at any time during the course of this 
appeal assert that he was entitled to special monthly pension 
at the aid and attendance rate, the Board concludes that his 
claim was limited specifically to entitlement to special 
monthly pension benefits by reason of being housebound.  The 
Board's decision to grant this benefit, therefore, is a full 
grant of benefits sought on appeal.  Any breach of either 
VA's statutory duty to notify or to assist under the VCAA 
cannot be considered prejudicial to the Veteran.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); and Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  Further discussion of VA's duties to notify 
and to assist is unnecessary.

	(CONTINUED ON NEXT PAGE)




ORDER

Special monthly pension by reason of being housebound is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


